Citation Nr: 1203238	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for two children in the custody of the appellant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from November 2001 to August 2006.  He had additional service with the Army National Guard.  The appellant is the Veteran's ex-wife and the mother of children A. and C.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the appellant's claim for an apportioned share of the Veteran's service-connected disability compensation benefits.

The Board notes that the appellant is self-represented in this case and the Veteran is represented by the organization listed on the title page.


FINDINGS OF FACT

1.  The appellant is the Veteran's ex-wife and the mother of children A. and C.

2.  The Veteran is the biological father of children A. and C.

3.  Children A. and C. have been adopted out of the family of the Veteran.

4.  The provisions pertaining to a general apportionment are not applicable to this case.

5.  Hardship has not been shown to exist for a special apportionment of the Veteran's additional compensation payable for children A. and C.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation payments have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.58, 3.450, 3.451, 3.452, 3.458 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a claim for apportionment under chapter 53 of title 38, United States Code.  See 38 U.S.C.A. § 5307 (West 2002).  The Board points out that the rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2011).  See also Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions).

A claim for an apportionment is a "contested claim" and, as noted above, is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504.  The Board notes that the applicable contested claims procedures were followed in this case as both parties were notified of the actions by the RO and given the opportunity to participate in each stage of the claim and appellate process.  The specific time limits set forth were also adhered to.

By way of background the Veteran and the appellant were married in February 2001.  They had two children, A. and C.  In August 2004, the Veteran and the appellant were divorced.  An agreement indicates that they would share parental responsibility of the children and the children would reside with the appellant.  Thereafter, both parties remarried-the appellant in December 2004 and the Veteran in May 2005.

Since that time, the Veteran has applied for and has been awarded service-connected disability compensation benefits.  He has received additional amounts on account of 5 dependents-his current wife, two stepchildren, and children A. and C.  

Notably, in April 2008, the appellant's current husband adopted children A. and C. by court order with consent of the Veteran.  The court order terminated all legal relations between the Veteran and children A. and C.  In April 2008 and May 2008, both the appellant and the Veteran contacted the RO to inform VA of the adoption of children A. and C.  Both parties requested that the RO terminate the additional compensation amounts paid to the Veteran for the two children.

In May 2008, the RO determined that the additional compensation payments for children A. and C. would continue despite the requests of the parties.  The RO noted that children A. and C. remained the Veteran's biological children regardless of the adoption.

Prior to the adoption, children A. and C. met the definition of child set forth in 38 C.F.R. § 3.57 (2011).  Additionally, the regulations state that "a child of a veteran adopted out of the family of the veteran . . . is nevertheless a child within the meaning of the term as defined by § 3.57 and is eligible for benefits payable under all laws administered by [VA].  38 C.F.R. § 3.58 (2011).

The appellant submitted several statements indicating that she did not wish to file a claim for apportionment, but that she was merely requesting that the Veteran's benefit payments on account of children A. and C. be terminated.  Nevertheless, the appellant did file a claim for apportionment in February 2009.

Generally, a veteran's benefits may be apportioned if a veteran is not residing with his children and a claim for apportionment is filed for or on behalf of the children.  38 C.F.R. § 3.452(a) (2011).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2011).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a general apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The general apportionment provision most relevant to the present case is set forth in 38 C.F.R. § 3.450(a)(1)(ii).  This provision allows for an apportionment if a veteran's children are not residing with the veteran and the veteran is not responsibly discharging his or her responsibility for the children's support.  In the present case, this general apportionment provision is not applicable.  This is because the Veteran does not have responsibility for the support of children A. and C.  The April 2008 court order affirmed that the children were adopted out of the Veteran's family by the appellant's husband and that the Veteran no longer had parental responsibility for them.  Additionally, none of the other provisions for a general apportionment are applicable.  Thus, a general apportionment is not warranted.

The second type of apportionment is a "special apportionment."  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2011). 

Significantly, a veteran's benefits will not be apportioned where the child of the disabled person has been legally adopted by another person, except the additional compensation payable for the child.  38 C.F.R. § 3.458(d) (2011).  Consequently, in the present case, the maximum amount of apportionment legally permissible is the additional compensation amounts payable to the Veteran on account of dependent children A. and C.

In February 2009 and March 2009, the appellant submitted information that she and her husband had monthly income of $2132.00 and monthly expenses of $1564.00.  Thus, there is a net income after expenses of $568.00.  In light of this information, the Board finds that hardship has not been shown to exist for a special apportionment of the Veteran's additional compensation payable for children A. and C.  The appellant and her current husband are able to provide for the necessities of the children, including their food and clothing, as well as the other monthly expenses of the family.  The evidence does not suggest that any special needs of the children exist to warrant a special apportionment based on hardship.

Although hardship has not been shown, the appellant has essentially not contended that a hardship exists.  Instead, the appellant asserts that the Veteran is receiving additional benefits on account of children A. and C., but does not forward any funds to support children A. and C. and, in fact, the children are no longer legally his children.  The circumstances of this case appear to have produced a peculiar result.  Nevertheless, the regulations expressly state that a child of a veteran adopted out of the family of a veteran remains a child that is eligible for VA benefits.  See 38 C.F.R. § 3.58.  See also VAOPGCPREC 16-94 (July 1, 1994) (VA and its predecessor agencies have long recognized the right of a child adopted out of a veteran's family to receive benefits as the veteran's child).  In view of the Board's finding that hardship has not been shown, the Board concludes that the criteria for an apportionment of the Veteran's disability compensation payments have not been met and the appellant's appeal must be denied.


ORDER

Entitlement to apportionment of the Veteran's disability compensation payments for two children in the custody of the appellant is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


